DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 March 2022 has been entered.
 	Claims 1, 14-16 and 18-20 are currently amended.  Claims 6-9, 11-13 and 17 are canceled.  Claims 1-5, 10, 14-16 and 18-27 are pending review in this action. The previous 35 U.S.C 112(d) rejection is withdrawn in light of Applicant’s corresponding amendment.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 14-16, 18-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,246,798, hereinafter Yaacoub in view of U.S. Pre-Grant Publication No. 2012/0070713, hereinafter Whear.

Regarding claim 1, Yaacoub teaches a battery separator. The battery separator is a porous membrane comprising microporous polyolefin (“base material”). The porous membrane further includes a non-ionic surfactant (abstract). The surfactant is present at a concentration greater than 0.5 g/m2 (col. 5, lines 60-63). In a specific example, Yaacoub teaches a concentration of 2.5 g/m2 (col. 7, lines 58-62).
Yaacoub’s separator is used in a lead-acid battery. The lead-acid battery includes electrodes with antimony content (col. 6, lines 16-18).
Yaacoub fails to teach a rubber and an antimony suppressing additive.
Whear teaches a separator for a lead-acid battery. The separator has components analogous to Yaacoub’s – a microporous polyolefin membrane including silica filler. Whear teaches that adding latex or rubber-derivatives allows for the inhibition of hydration shorts in the battery (paragraph [0300]). Whear teaches that the rubber may be on the separator surface (Whear’s paragraph [0300]).
Whear further teaches including an antimony-suppressing additive to the separator for the purpose of preventing antimony poisoning (paragraph [0168]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include a latex or rubber-derivative for the purpose of improving the performance of the battery and an antimony-suppressing additive for the purpose of preventing antimony poisoning. 

claim 2, Yaacoub teaches that the microporous polyolefin (“base material”) comprises polypropylene, polyethylene, preferably ultra-high molecular weight polyethylene (col. 3, lines 55-59).
Regarding claim 3, Yaacoub as modified by Whear teaches that the rubber is latex (Whear’s paragraph [0300]).
Regarding claims 14-16, Yaacoub teaches that the surfactant should be applied at a concentration greater than 0.5 g/m2 (col. 5, lines 60-63). In a specific example, Yaacoub teaches a concentration of 2.5 g/m2 (col. 7, lines 58-62).
Regarding claim 18, Yaacoub teaches that the microporous polyolefin (“base material”) comprises silica (col. 3, line 67-68). 
Regarding claim 19, Yaacoub teaches that the microporous polyolefin (“base material”) comprises a plasticizer (col. 4, line 1; col. 6, lines 45-46).
Regarding claim 20, Yaacoub teaches that the plasticizer is a processing oil (col. 6, lines 45-46).
Regarding claims 21 and 22, Yaacoub teaches a microporous polyethylene separator (col. 3, lines 55-59).
Yaacoub fails to teach that the separator further comprises a mat.
Whear teaches laminating a glassmat to a microporous polyethylene separator analogous to Yaacoub’s. Whear teaches that the glassmat provides rigidity, retains acid around the electrode and increases the oxidation resistance of the polyethylene separator (figure 32). The glassmat includes glass fibers (paragraphs [0305-0309]). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to combine Yaacoub’s separator with a 
Regarding claims 23 and 24, Yaacoub teaches that the separator is ribbed (col. 4, lines 14-15). 
Yaacoub does not specify the backweb thickness.
Whear’s separator is also ribbed and includes a backweb with a thickness of 6 mils (152 µm) (paragraph [0228]). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form Yaacoub’s backweb with a thickness of 6 mils (152 µm) as taught by Whear without undue experimentation and with a reasonable expectation of success.
Regarding claim 25, Yaacoub teaches that the surfaces of the separator are ribbed (col. 4, lines 14-15). This is understood to mean that they include ribs, which are protrusions.
Regarding claim 27, Yaacoub teaches that the separator is in the shape of a pocket (col. 6, lines 20-21).

Claims 1-5, 14-16, 18-20 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,246,798, hereinafter Yaacoub in view of WIPO Patent Publication No. 2016/134222, hereinafter Natesh.

claim 1, Yaacoub teaches a battery separator. The battery separator is a porous membrane comprising microporous polyolefin (“base material”). The porous membrane further includes a non-ionic surfactant (abstract). The surfactant is present at a concentration greater than 0.5 g/m2 (col. 5, lines 60-63). In a specific example, Yaacoub teaches a concentration of 2.5 g/m2 (col. 7, lines 58-62).
Yaacoub’s separator is used in a lead-acid battery and includes ribs of unspecified material (col. 4, lines 14-15).
Yaacoub fails to teach a rubber and an antimony suppressing additive.
Natesh teaches a separator for a lead-acid battery. The separator has components analogous to Yaacoub’s – a microporous polyolefin membrane including silica filler. Natesh teaches including an antimony scavenger in the battery, which improves the performance of the battery (p. 20, lines 21-33; p. 21, lines 1-2). Natesh further teaches ribs (90) on the separator formed of rubber (p. 55, 28-33, p. 56, 1-2 and figure 4B). The ribs (90) are shown to be applied (“coated”) on portions of the surface of the separator (figure 4B).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include an antimony-suppressing additive for the purpose of improving the performance of the battery and to select rubber as the material of the ribs without undue experimentation and with a reasonable expectation of success. 
Regarding claim 2, Yaacoub teaches that the microporous polyolefin (“base material”) comprises polypropylene, polyethylene, preferably ultra-high molecular weight polyethylene (col. 3, lines 55-59).
claim 3, Yaacoub as modified by Natesh teaches that the rubber is a natural rubber or a synthetic rubber (Natesh’s p. 56, lines 1-2).
Regarding claim 4, Yaacoub as modified by Natesh teaches that the rubber may be ABS - a copolymer rubber (Natesh’s p. 55, lines 32-33).
Regarding claim 5, Yaacoub as modified by Natesh teaches that the copolymer rubber may be ABS - a styrene/butadiene rubber (Natesh’s p. 55, lines 32-33).
Regarding claim 10, Natesh teaches in an example that rubber is present at a concentration of 6 percent by weight (p. 71, lines 21-24).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include rubber at a concentration of 6 percent by weight for the purpose of improving the performance of the battery.
Regarding claims 14-16, Yaacoub teaches that the surfactant should be applied at a concentration greater than 0.5 g/m2 (col. 5, lines 60-63). In a specific example, Yaacoub teaches a concentration of 2.5 g/m2 (col. 7, lines 58-62).
Regarding claim 18, Yaacoub teaches that the microporous polyolefin (“base material”) comprises silica (col. 3, line 67-68). 
Regarding claim 19, Yaacoub teaches that the microporous polyolefin (“base material”) comprises a plasticizer (col. 4, line 1; col. 6, lines 45-46).
Regarding claim 20, Yaacoub teaches that the plasticizer is a processing oil (col. 6, lines 45-46).
Regarding claim 25, Yaacoub teaches that the surfaces of the separator are ribbed (col. 4, lines 14-15). This is understood to mean that they include ribs, which are protrusions.
claim 26, Yaacoub as modified by Natesh teaches that the separator may comprise ribs formed of rubber (p. 33, lines 11-32; p. 55, lines 18-33; p. 56, lines 1-2 and figure 4B).
Regarding claim 27, Yaacoub teaches that the separator is in the shape of a pocket (col. 6, lines 20-21).

Claims 1-3, 14-16, 18-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2012/0070713, hereinafter Whear in view of U.S. Patent No. 5,246,798, hereinafter Yaacoub.
Regarding claim 1, Whear teaches a battery separator for a lead-acid battery. The battery separator comprises a porous membrane. The porous membrane comprises a porous material (“base material”), an antimony-suppressing additive and a surfactant (paragraphs [0089, 0090, 0168, 0227, 0238, 0243, 0277, 0300, 0301]). Whear teaches that the surfactant may be an ethoxylated fatty alcohol (paragraphs [0089, 0090]) – a nonionic surfactant. 
Whear teaches that rubber may be on the separator surface (paragraph [0300]).
Whear fails to specify the amount of the surfactant. 
Yaacoub teaches an analogous separator for a lead-acid battery. The separator is a porous membrane comprising microporous polyolefin and includes a non-ionic surfactant (abstract). Yaacoub mentions ethoxylated fatty alcohols among the possible non-ionic surfactants (col. 5, lines 4-5). Yaacoub teaches that the surfactant should be applied at a concentration greater than 0.5 g/m2 (col. 5, lines 60-63). In a specific example, Yaacoub teaches a concentration of 2.5 g/m2 (col. 7, lines 58-62).
2 and specifically at a concentration of 2.5 g/m2 without undue experimentation and with a reasonable expectation of success.
Regarding claim 2, Whear teaches that the porous material (“base material”) comprises polypropylene, polyethylene, ultra-high molecular weight polyethylene, polyvinyl chloride, phenolic resin and the like (paragraphs [0227, 0238]).
Regarding claim 3, Whear teaches that the rubber is latex (paragraph [0300]).
Regarding claims 14-16, Whear as modified by Yaacoub teaches that the surfactant should be applied at a concentration greater than 0.5 g/m2 (Yaacoub’s col. 5, lines 60-63). In a specific example, Yaacoub teaches a concentration of 2.5 g/m2 (Yaacoub’s col. 7, lines 58-62).
Regarding claim 18, Whear teaches that the porous material (“base material”) includes silica, fish meal and the like (abstract).
Regarding claims 19 and 20, Whear teaches that the porous material (“base material”) includes processing oil as a plasticizer (paragraph [0227]).
Regarding claims 21 and 22, Whear teaches that the separator includes a mat of glass and/or synthetic fibers (paragraphs [0305-0309]).
Regarding claims 23 and 24, Whear teaches a backweb with a thickness of 6 mils (152 µm) (paragraph [0228]). 
Regarding claim 25, Whear teaches that the separator may include positive or negative ribs (paragraphs [0228, 0242]).
claim 27, Whear teaches that the separator is in the shape of a cut piece, wrap, envelope or pocket (paragraph [0228]).

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the previously presented combinations of the Yaacoub and Whear, Yaacoub and Natesh and the newly presented combination of Whear and Yaacoub references were found to address the amended claims.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759